Proceeding under section 205 of the General Municipal Law. Order of the County Court of Nassau County modified on the law and facts by striking therefrom the figure “ $666.17 ”, directed to be paid by the Fire Commissioner, etc., to the petitioner, and inserting in place thereof the figure “$28.17.” As thus modified, the order is unanimously affirmed, without costs. The total amount due to the petitioner or her decedent was $2,115, against which payments have been made totaling $2,086.83, leaving a balance due of $28.17. The decedent was entitled to the payments for fifty weeks of $25 a week, aggregating $1,250, under subdivision Third of section 205 of the General Municipal Law, for the period from July 31, 1944 (day of accident), to July 17, 1945, and to $615 for the period from July 17, 1945, to the date of his death on April 27, 1946, being $15 a week for a period of forty-one weeks, under the "Provided”'paragraph of subdivision Second of section 205. He was also entitled under that same “ Provided ” paragraph to $25 a month for the two children for a period of ten months, a total of $250, which made a grand total of $2,115. In making these computations the petitioner was entitled to a full week in one instance, and a full month in another, since the moneys, being for prospective support, were due at the beginning and not at the end of the week or month; hence a payment for the entire week or month was due rather than a mere fraction thereof of the last week or month. Acceptance of contrary views in respect of the meaning of the statute, advanced by the petitioner, would involve judicial legislation. Present — Lewis, P. J., Carswell, Johnston, Adel and Wenzel, JJ.